LA ported Stirs Dietict Cove?
Seuthernd Distiet of Texas

 

 

 

 

 

 

 

 

Csr pus Chy ist Co eo LS/eet United States-Courts—
| Southern District of Texas
FILED
Rebbe. Dav. Jhaven Lamp MAY 1 4 2620
PI Acced +, LL David J. Bradley, Clerk of Court
Jus Gol Acton a. (7-CUV-7
Aue. Recaned at BARES Flas, iS “Thream

 

 

 

Neb ide wt:

 

 

“The. Planw tel ob jcc’ S
te +e ur aur bardonr He
Crcarctts lemd.s hor, wo ith

 

“Te “The. Htenerable Sudes of snd Court
fUsed Cone),

Ms Beob-e, ALK /4 the Pant FE po te above aur |
Rokeuwy Awd ladgga’) hers ob seis + He unfair
brachii ohe. US LZ as oy Creal? 4, CAV SY Hn deofena a

| of herd Wena) « AW Flag LS eed le” Geld,

 

 

 

Neus Hen 2d 5 Yeu ast He. On or LL Ow a,
gneve) dend lune Fiday, Daly 3, 2020 Co Exped

(g). ties 0.

 

What ane) Loew A acpact Loos ( .

 
“The CMA Bowed ek Boge ae tHe sreaests, hey

cum tie He Strodind of Care awd Tretia Pl ws
of Men - Toussn-e tre uments pwd SES wv tte |
tieetimendt el C5oenders Dyspora Ls Re Plant Cl

 

The CMHC Boavd of 2020 mporeceall He 7 aah ee
eft 03 PATH Stmodard ak Caren,

 

Your Hever. . Jaok at thet C.bs0er caso
He Sts borreuen0 bad Expats, tar apwierort
dG, CG.Se59,
Tw +. Gibsor dearsrer tha Plano +: Lf
meted that BD. Cleaster Se hud, Gym thie
bes 43 Ziws, Poe Step lon bonen2. pwd De Fee gw ten
Ove 2. test. Led am, ‘le [SF Gurewcth, Their 4,
Orbe one Yscrmes) aro ly partially soni -
awn) He Absen Goa —— Bot anost® so rerectioy
 Connwns ‘5 DL “ g) ae
encQ. clon ho AmMetd Booed « A 20% om DK
Et ctren. UOPaTH Stead ard o€ Coe,

 

 

Noun Horner , loolZ wt Decunrcenrt 6R-2
— pes _ uo 5 © b he otter at tle Gotwote
Th or noua D worsieonr coms te 1979 decunren dt,
Remedios Moignmea) were er 1980, (78, (22,1998
eur Lond!

We Can 520 thie poy of qracdeoR
ah eneoos bora Hb Anu Hb 2070 Freee)
__ He 7 Ed thon of (2) PATA us aa” its
Sele vavd alo SS 2 (Ce AO eters 4 suite.

 

 
Se if we sneer ba shoo vp ane Hey s hoa
the Th Edhar of LD PATH wp wnsate, lhineren
they adn tted an te fe Plane GC by cas tse.
trae howd wor Uf its physreak thane,

 

This Za oO am bubanrer tYanrre dean

+. Awad there are 10 of Hew des Sud,

 

Ore Hor mo deCreo Lp) ther,

 

MMe PlanwotCe dogewt fave lo de Qrd
te Cuwild Board of Zozo , ter grew Wek awd
Us THEY ner to ge Duoed sone’ sxaote Hat
cle dn. | fhe) pees Yiews Ai ot per aayasue_
tee uslnen BS love S2S ao sade, eRe tiwe
de tie t- pda AcA 2 tho PlanrtiRf pat A ka
+e SY Circus geal Both opibows. praerale?
Stgaas Loco # rebu

 

Wises bonored , » Klaas en) He Leld ,
Wshat/de tuede? To dent have paasess te
Ho .isher nowt MAKE | He GmMHA of ZozO
G9 Lad senna exa. te Gr ane_te deLud Hen —
Yow Crud PIT lose ted, T hme
were 0 barn J ebysicoL beeen aCe ee sea the

 

 

 

Cut ROO Ane Ste a
Awe eff > ee yet CS tue MWe.
Sa Paxs He Parte Ct
Dae Boblrue

 

5-4- BO

 

 
Get erde of rove,

 

Le swear od Ke pk, ot pave, 2 Cy)
et ttre ob; acto wad cna LE es He de kK
ot Cents “e eeswerd 4 +Ro- Attorneys ts

 

RA. tas¢s
Aust ; Jesxta-S 7e71l — 2S 9D

 

 

Ms Babb Dred igre Veo
5—7-2H /

Stles Ut

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
